Case 3:16-cv-00742-DJH-CHL Document 143-12 Filed 05/21/19 Page 1 of 20 PageID #:
                                    3751




                                                                    GB002715
Case 3:16-cv-00742-DJH-CHL Document 143-12 Filed 05/21/19 Page 2 of 20 PageID #:
                                    3752




                                                                    GB002716
Case 3:16-cv-00742-DJH-CHL Document 143-12 Filed 05/21/19 Page 3 of 20 PageID #:
                                    3753




                                                                    GB002717
Case 3:16-cv-00742-DJH-CHL Document 143-12 Filed 05/21/19 Page 4 of 20 PageID #:
                                    3754




                                                                    GB002718
Case 3:16-cv-00742-DJH-CHL Document 143-12 Filed 05/21/19 Page 5 of 20 PageID #:
                                    3755




                                                                    GB002719
Case 3:16-cv-00742-DJH-CHL Document 143-12 Filed 05/21/19 Page 6 of 20 PageID #:
                                    3756




                                                                    GB002720
Case 3:16-cv-00742-DJH-CHL Document 143-12 Filed 05/21/19 Page 7 of 20 PageID #:
                                    3757




                                                                    GB002721
Case 3:16-cv-00742-DJH-CHL Document 143-12 Filed 05/21/19 Page 8 of 20 PageID #:
                                    3758




                                                                    GB002722
Case 3:16-cv-00742-DJH-CHL Document 143-12 Filed 05/21/19 Page 9 of 20 PageID #:
                                    3759




                                                                    GB002723
Case 3:16-cv-00742-DJH-CHL Document 143-12 Filed 05/21/19 Page 10 of 20 PageID #:
                                     3760




                                                                     GB002724
Case 3:16-cv-00742-DJH-CHL Document 143-12 Filed 05/21/19 Page 11 of 20 PageID #:
                                     3761




                                                                     GB002725
Case 3:16-cv-00742-DJH-CHL Document 143-12 Filed 05/21/19 Page 12 of 20 PageID #:
                                     3762




                                                                     GB002726
Case 3:16-cv-00742-DJH-CHL Document 143-12 Filed 05/21/19 Page 13 of 20 PageID #:
                                     3763




                                                                     GB002727
Case 3:16-cv-00742-DJH-CHL Document 143-12 Filed 05/21/19 Page 14 of 20 PageID #:
                                     3764




                                                                     GB002728
Case 3:16-cv-00742-DJH-CHL Document 143-12 Filed 05/21/19 Page 15 of 20 PageID #:
                                     3765




                                                                     GB002729
Case 3:16-cv-00742-DJH-CHL Document 143-12 Filed 05/21/19 Page 16 of 20 PageID #:
                                     3766




                                                                     GB002730
Case 3:16-cv-00742-DJH-CHL Document 143-12 Filed 05/21/19 Page 17 of 20 PageID #:
                                     3767




                                                                     GB002731
Case 3:16-cv-00742-DJH-CHL Document 143-12 Filed 05/21/19 Page 18 of 20 PageID #:
                                     3768




                                                                     GB002732
Case 3:16-cv-00742-DJH-CHL Document 143-12 Filed 05/21/19 Page 19 of 20 PageID #:
                                     3769




                                                                     GB002733
Case 3:16-cv-00742-DJH-CHL Document 143-12 Filed 05/21/19 Page 20 of 20 PageID #:
                                     3770




                                                                     GB002734
